Joi-iNSON, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation:
Me. BbavebMan : Your Honor, this gentleman, Mr. Walzer, is the president of the Walzerarms, the importer of record in this matter.
*592It appears that an error was made by our examiner in the appraisement of one of the items contained in the shipment.
The Government, on the advice of Examiner Brosnihan, is willing to stipulate that the item of 333,704 rounds of 6.5 mm ammunition is properly dutiable on the basis of export value, under Section 402(b) of the Tariff Act of 1930, as amended by Customs Simplification Act of 1930, as amended by Customs Simplification Act of 1906 [sic], at $7.50 per thousand rounds, net, packed.
All other items on the invoice remain as appraised.
Judge Johktson : That stipulation is so agreed to?
Me. Walzee : So agreed.
On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the item consisting of 333,704 rounds of 6.5-mm. ammunition and that such value is $7.50 per thousand rounds, net, packed.
Judgment will be rendered accordingly.